ORDER
PER CURIAM.
Defendant, Charles Barnes, appeals from his judgment of conviction, after a jury trial, of robbery in the first degree. He was sentenced as a prior offender to imprisonment for fifteen years.
Defendant also appeals from the denial of his rule 29.15 motion without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion on defendant’s *409direct appeal. The judgment of conviction is affirmed. Rule 30.25(b).
The judgment of the trial court on defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. An opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).